Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted May 7, 2019.
Claims 1-6 are pending and have been examined.

Claim Objections
Claims 1-6 are objected to because of the following informalities: The claims recite an “app server.”  This appears to be a typographical error.  For the purpose of compact prosecution, examiner will interpret the limitation as reciting an “application server.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: The claim recites “and distribute the other half….”  This appears to be a typographical error.  For the   Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 5 and 6: Applicants’ disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-implemented functional claims, examiners are instructed to 2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  The claims recites 
Claim 5: Wherein the blockchain “my homepage” or app server calculates newly created values for each category of utility on settling days, equally distributes half of the calculated values among all participates, and distribute the other half of the calculated values according to individuals’ contributions among all participants.

Claim 6: A step of the blockchain based “my homepage” or app server calculating the newly created values for each category of utility on settling days, equally distributing half of the calculated values among all participants, and distributing the other half of the calculated values according to individuals’ contributions among all participants.

Applicants’ disclosure does not describe an algorithm for distributing “values according to individuals’ contributions among all participants.”  The specification does not teach how the system determines an individual’s contribution.  Does the applicants’ invention measure an individual’s contribution as the number of times an individual participated in a transaction, the number of assets that the individual uploaded into the system, the value of the individual’s assets uploaded into the system, or the total amount of money spent by the individual using the system?  In light of these questions, examiner asserts the specification merely describes a result but not how to achieve the result.  Although one of ordinary skill in the art could write a program that executes the claimed function, the written description requirement mandates the specification adequately describes the applicants’ approach to distributing currency values to individuals according to their 4  Since the disclosure fails to clearly outline an algorithm or method to “distribute the other half of the calculated values according to individuals’ contributions among all participants,” the claims must therefore be rejected as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: The claim recites “’my homepage’ or application server.”  Neither the specification nor the claim define “my homepage.”  It is unclear if the term refers to a portal, website, or the name of a particular mobile application.  Therefore, it is   unclear what the applicant is attempting to recite as the invention in claim 1.  Examiner 
With respect to claims 2-5: Since the claims depend on claim 1, they are also rejected under §112(b) for the same rationale.
With respect to claim 6: The claim recites “the blockchain based ‘my homepage’ or app server.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner further submits neither the specification nor the claim define “my homepage.”  It is unclear if the term refers to a portal, website, or the name of a particular mobile application.  Therefore, it is unclear what the applicant is attempting to recite as the invention in claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (Pub. No. 2008/0065514) in view of Tadman (US 9141640) and in view of Haldenby (Pub. No. 2017/0046806).  
With respect to claim 1: Eaton discloses a unified management system of transaction information of resident’s personal asset and value (See at least Paragraph 0037: “Techniques for a personal inventory management and item exchange  including:
	(a)	linking resident information devices together, which are used for member registration… (See at least Paragraph 0037: “As an example, an Internet or web-based interface may be generated, rendered, and presented (i.e., displayed) on a display screen associated with a computing device at one or more endpoints (i.e., clients, peers, servers, end terminals, wireless, wired, mobile, cellular, and other types of devices) allowing users to manage items in their personal inventory … contact other owners and develop relationship, groups, communities, and other social networking relationships, and engage in transactions such as those described above.”  See also Paragraph 0040: “System 100 may also be used to engage in social networking activities….”  See also Paragraph 0045: Eaton teaches social networking activities also include “linking to other users’ items or profiles.”  See also Paragraph 0046: “Here, user accounts and profiles may be created and managed using account / profile module 220.  In some examples, user account / profile module 220 allows users to create an account, list items, create and manage personal inventories, and input preferences for various transactions and activities.  User account and profile information may be managed by account / profile module 220.”  See also Paragraph 0055: “As another example, users may be linked to each other based upon transactions involving a desired good, common interest, shared characteristic or attribute, or another parameter.”),
	(b)	managing logs of transaction information of the residents’ personal assets and values using a … my “homepage” or application server after the logs are chronologically logged into resident logging system… (See at least Paragraph 0037: “If lending, borrowing, or exchanging items, users may also, in some examples, track the location or status (e.g., number of days an item has been lent or borrowed, purchase price of an item, item condition, and the like) of an item.”  See also Paragraph 0043: Eaton teaches the system further tracks “past performance (i.e., the record of a given item's transaction history, how long an item has been loaned or borrowed, and others) and metrics (i.e., performance data associated with a given item's desirability, activity, or value, regardless of how the value of the item is determined, including how the item is chosen relative to other items, whether the item is requested with other items, frequency or infrequency, and other similar data)….”  See also Paragraph 0053:
“Once authenticated, a user's account may be accessed, retrieved, and displayed, including public profile information such as statistics (i.e., metrics that identify various aspects of a user's profile, such as how many times a given item was viewed, borrowed, loaned, or the like)….”  See also Paragraph 0074: “Further, when transactions, actions, or other activity are confirmed (i.e., accepted by a user), the status may change and the personal inventory may be updated to reflect the latest status. In some examples, status changes may be viewed by users.  For example, if an item is in the midst of an exchange that has not been confirmed, a status may be presented.  When the exchange is confirmed, the status may change along with an update to the status of the item owner's inventory.  Other users may be able to see various status indicators that, for example, an item exchange is in progress, preventing further offers or counter offers from being presented to the item owner.  Further, when an item exchange is confirmed, the status of an item may change to indicate that the item is no longer available for 
	(c)	classifying the assets uploaded from the resident information device into the … “my homepage” or [application] server into a private server that only one can use, a public asset that anyone can use, and a donating asset (See at least Paragraph 0045: “[Personal] inventory management module 216 may also be used to allow users to create, post, and publish items.  Other functions provided by personal inventory management module 216 may include tracking items, generating lists of items, categorizing or organizing items within a personal inventory….”  See also Paragraph 0050: “In some examples, some items may be selected for public viewing or accessibility (i.e., “publicly accessible”) and others may be shown only to the owner of the personal inventory, using interface 402 as an inventory management tool.”  See also Paragraph 0060: “As described above in connection with FIG. 4C, item listings may be created and posted to a personal inventory, which may be viewed in, for example, window 449.  An image, thumbnail, icon, avatar, text, or any other type of descriptive or visual representation may be displayed under header 451.  Further, additional details or descriptive information may be listed under header 453.  If permissions or other settings are configured by an item owner when creating an item listing, a permission status (e.g., “public,” “private,” “group only,” “family and friends,” or others) may be displayed under header 455.  The availability (e.g., “trade,” “buy,” “loan,” “free,” and others) and the location (e.g., “home,” “work,” or another location) may be specified under headers 457-See also Figures 4C and 4D: The figures demonstrate users establish availability, permissions, and value settings for items in the inventory.  Examiner defines a “private asset” to include items shown only to the owner of the personal inventory, a “public asset” to include items that are publicly accessible and/or available for loan, trade, or sell, and a ”donating asset” to include items that are publicly accessible and/or available for free.).
	Eaton does not teach the remaining limitations.  However, Tadman discloses (d) color coding the assets in different colors (See at least Column 11, Lines 50-54: “The corresponding list may include numbered flags that correspond to the numbered flags on the map.  Such flags may be color-coded to represent different statuses of properties, whether they are active, sold, etc.  Such statuses may be specified during a search.”  See also Claim 10: “The method of claim 1, wherein the at least one status flag has a uniform shape and wherein the at least one status flag is color-coded to represent and visually distinguish the listing availability category.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to color code properties based on their status as described by Tadman in Eaton’s system.  As demonstrated by Tadman, it is within the capabilities of one of ordinary skill in the art to include such features in Eaton’s system with the predictable result of “categorizing and organizing items within a personal inventory” as needed in Eaton at paragraph 0045.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	The references do not teach the remaining limitations.  However, Haldenby discloses (e) via blockchain based digital network … using a blockchain … based on the blockchain technology (See at least Paragraph 0153: “At 724, the central authority generates a new genesis block for a hybrid block chain.  This genesis block includes the ownership ID information as well as the rules engine and event trigger list (described above) associated with the ownership ID.  At 726, the central authority or other node in the network generates a new block-chain associated with the product(s) ownership being tracked, using the genesis block generated at 724.  This block-chain is used to update the central authority's asset database (728) with the information associated with ownership of the product (e.g., ownership ID, rules and trigger events). Information in the product database 718 can be updated from the asset database 728 as reflected in FIG. 7A.”  See also Paragraph 0155: “In various embodiments, each time a payment relating to the product is received (from one of the joint owners), the asset database 728 is updated and optionally the product ownership database 720 is also updated.  Specifically, a new transaction is written into the block-chain to validate that it is a valid transaction according to the originating rules (from the joint owners, retailer, and/or central authority) for the particular ownership of the particular product.”  See also Paragraph 0156: “It should be appreciated that the validity of the transaction and the flow of the ownership of the product can be tracked entirely through the hybrid block-chain, as all of the pertinent information is contained in the block-chain, so the asset database 728 is not technically necessary.  However, the asset database 728 can provide redundancy in the system or be used for quick checks on the product ownership status, and/or product status, as well as updating product ownership database 720.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
With respect to claim 2: The combination of Eaton, Tadman, and Haldenby references discloses the unified management system of transaction information resident’s personal asset and value of claim 1, wherein the blockchain based “my homepage” or [application] server comprises a virtual value storage, where the worth of the assets are stored as virtual currency (See at least Eaton Paragraph 0046: “Information such as user name, address, item name, description, system or user-assigned item values, and address may be input to account/profile module 220 and stored in repository 222.”  See also Paragraph 0055: “For example, fields 448-462 may be used to enter descriptive information regarding an item (e.g., name, description, category, location, value (field 460), or suggested number of points that the item is worth (i.e., field 462).”  See also Paragraph 0077: “Further, an item may be requested in exchange for a point value or price which may be provided in window 499.”  Examiner defines virtual currency to include points under the broadest reasonable interpretation of the claim.) and 
a virtual value exchange place, where the public assets are traded (See at least Eaton Paragraph 0047: “Items may also be exchanged (i.e., exchanging 310) for other items or services or bartered between users.”  See also Paragraph 0069: “In some examples, window 482 may be presented when tab 432 is selected.  Window 440 may be presented to provide user access to a browse bin, as described above….  [A] user may indicate specific items that she wishes to exchange for her item.  For example, if a user indicates a specific item that she wishes to exchange for her item, application 202 (FIG. 2) may generate a message to the owner of the desired item indicating a request to exchange items by selecting an item (e.g., checking a box, clicking on a radio button, or entering another type of indication of selection).  As described herein, items may be added to any window using these described techniques.  Further, when a request for an item is entered, items may be placed in window 482.  Requests presented in window 482 may be organized using various techniques.  For example, items may be listed in a temporal (e.g., when an item was requested, from oldest to most recent requests or from most recent to oldest requests), categorical (i.e., based on a category associated with the requested item), or manually-determined (i.e., the appearance of each item may be manipulated using a mouse or other input device) order.”  See also Paragraph 0071: “In some examples, when tab 434 (i.e., “exchanges”) is selected, window 484 is presented.  A user may view item listings in her personal inventory, using window 484, that are scheduled for exchanges with other users.  Likewise, a user may also view items requested from other users in window 484.  Window 484 may also be configured to allow users to schedule exchanges for items (i.e., after accepting an item request) with other users who have requested an item.  Further, past exchanges may also be .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view Tadman in view of Haldenby in view of Platek (US 9053491) and in view of Haji-Ioannou (Pub. No. 2004/0111282).  
With respect to claim 3: The combination of Eaton, Tadman, and Haldenby references discloses the unified management system of transaction information resident’s personal asset and value of claim 1, including that the system classifies assets (See at least Eaton Paragraphs 0045, 0050, and 0060).  The references do not teach the remaining limitations.  However, Platek discloses a system that evaluates the uploaded assets and displays price as initial price, current price… (See at least Column 11, Lines 40-56: “Market values of used genuine products and works of art are registered in the product market value DB 38.  Specifically, as shown in FIG. 8, “ranks” according to the conditions of the products and “market prices” for each rank are registered.  To estimate the value of a product, first, the characteristic acquisition mechanism 10 acquires the condition of the product X, the genuine product condition DB 34 is referenced and the rank of the product X corresponding to the condition is acquired.  Then, the product market value DB 38 is searched based on this acquired condition to acquire a market price.  Data registered as a market price can be a sales price, or can be a discount amount or discount rate to reduce the market price according to the condition of the product.  In the case of the latter, the market price for each product is registered in another database and the sales price can be obtained by 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to evaluate and determine a sales price for a product as described by Platek in the above combination of references.  As demonstrated by Platek, it is within the capabilities of one of ordinary skill in the art to include such features with the predictable of obtaining system assigned values for an item as needed in Eaton at paragraph 0046.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Haji-Ioannou discloses determining a usage price based on the value of an asset (See at least Paragraphs 0008-0009: “According to the invention, a nominal rental rate for a period of time (weekday, weekend day, per half day, per hour) is assigned to each car available for rental based on an appropriate evaluation for that car model….  The normal car value based, preset price for the rental of the car is adjusted based on customer density.”  See also Claim 1: Haji-Ioannou discloses “A method of establishing the rental price of a rentable asset rentable from a rental facility, comprising: setting a nominal rental price for the asset, based at least on the value or cost of the asset to an entity including the rental facility renting the asset to a customer … selecting and adjusting a price of rental of the asset during a business day, with respect to the nominal rental price….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to determine an KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view Tadman in view of Haldenby in view of Platek in view of Haji-Ioannou in view of Allmen (Pub. No. 2015/0348017) and further in view of Official Notice.
With respect to claim 4: Although the combination of Eaton, Tadman, Haldenby, Platek, and Haji-Ioannou references discloses the unified management system of transaction information of resident’s personal asset and value of claim 3, the references do not teach the remaining limitations.  However, Allmen discloses receives payment from the public assert using resident in virtual currency (See at least Paragraph 0012: “The methodology of the patent introduces a unique feature for transferring crypto currency over the social network 10 or internet based communication service which allows two or more individuals to agree upon, directly or indirectly, to make a transaction in crypto currency over a familiar platform such as a social network or other internet based communication service.”  See also Paragraph 0019: “Both UserA 7a and UserB 7b can send or receive crypto currency to each other using the aforementioned methodology.  At the base level all that is required to participate on either end of the crypto currency transaction is a digital wallet 12 holding valid addresses within the block chain 12 of the crypto currency network 11 and a unique account on the social network platform 4a4b to which the wallet is appended.  Therefore, one user can send any 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to transfer cryptocurrency between two users of a social network as described by Allmen in the combination of references.  As demonstrated by Allmen, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of implementing the sale and purchase of items in a personal inventory as needed in Eaton at paragraph 0045.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	Although Haji-Ioannou discloses determining a nominal rental price for an asset based on the asset’s value, the references do not teach wherein the blockchain based “my homepage” or [application] server sets 1/100 of the current price as the usage price when using the public assets.  However, Official Notice is taken that such steps are old and well-known in the art.  Therefore, prior to the effective filing date 
	Furthermore, the references do not teach deposits 1/10 of the usage price into the public asset using resident.  Under the broadest reasonable interpretation of the claim, the limitation describes providing a user with a 10% rebate or cashback award for certain purchases (e.g., usage price paid for borrowing an item).  Official Notice is taken that such steps are old and well-known in the art.  For example, credit card companies offer cashback awards to their customers.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a 10% rebate or cashback award for usage prices paid.

No Indication of Allowable Subject Matter






















Regarding claims 5 and 6: In view of the above §112 rejections, the lack of prior art rejections for the claims SHOULD NOT be interpreted as an indication of allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Fu (Pub. No. 2016/0012503) discloses “a transaction platform that facilitates trading of pre-owned merchandise.”  Paragraph 0003.  See also Paragraphs 0009 and 0048.

	(C)	Robinson (Pub. No. 2011/0166928) discloses “a method of sharing items among friends that are connected to each other through a social network such as, but not limited to, Facebook or MySpace.”  Paragraph 0014.
	(D)	Furlong (Pub. No. 2011/0313798) discloses a “method [that] determines a current price for the short-term rental housing (step 178)….  The short-term housing server 108 responds (step 180) with a determined price.”  Paragraphs 0038-0039.
	(E)	Rampton (Pub. No. 2017/0270527) discloses “a system and method verifying trusted users in blockchain transactions.”  Paragraph 0004.  Rampton further teaches “the online payment system may convert traditional currency into its own form of cryptocurrency.  If this is the case, the online payment system may also create a universal ledger to monitor the transactions involving this cryptocurrency.  This universal ledger may be maintained similar to other ledgers that monitor the transactions involving other forms of cryptocurrency (e.g., bitcoin)….”  Paragraph 0006.
	(F)	McIntosh (Pub. No. 2008/0033847) discloses “a system that delivers to owners of real and personal property a service to photographically inventory assets for a variety of purposes, including specifically to document the property for insurance claim purposes….”  Paragraph 0010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).